Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17; 21, 25-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20170341247 Zafiropoulos in view of USPGPUB 20120011725, Gratsias as evidenced by USPGPUB 2015/0013169, Warrick, and in view of Warrick.  
Regarding Claim 15, Zafiropoulos discloses a blade support 36/38/39 for a shaving razor 10, the blade support comprising: 
an inner face (portions which face to the bottom right of the page in fig. 2), an outer face (portions which face to the top left of the page in fig. 2), a lower portion 36, an upper portion 39, and an intermediate bent portion 38 extending between the lower and upper portions (see fig 2); 
the upper portion extending forward of the intermediate bent portion towards a top side (see fig 2); 
the lower portion extending downward from the intermediate bent portion toward a bottom side (see fig 2); 
the top and/or bottom portions are substantially curved surfaces (see annotated fig 5 below).


    PNG
    media_image1.png
    360
    490
    media_image1.png
    Greyscale


Regarding claim 21, Zafiropoulos discloses a cutting member 18 comprising: at least one blade support according 36/38/39 and a razor blade 35; the razor blade including a cutting edge and a lower face, the lower face of the razor blade being fixed on the outer face of the upper portion of the blade support, See fig 2.
Regarding claims 25, Zafiropoulos discloses the razor head thereof comprising: 
a frame 16, 
and at least one cutting member, 18, 
wherein the at least one blade support is received by the frame, fig 1.
Regarding claims 26, Zafiropoulos discloses the blade support 36/38/39 is movably mounted in the frame (par 0051, where it is stated that the cutting elements are movably mounted).
Regarding claims 27, Zafiropoulos discloses the shaving razor comprising a handle 14 and a razor head 10.
Regarding Claim 28, Zafiropoulos discloses a blade support 36/38/39 for a shaving razor 10 the blade support comprising: 
an inner face (portions which face to the bottom right of the page in fig. 2), an outer face (portions which face to the top left of the page shown in fig. 2), a lower portion 36, an upper  portion  (39),  and  an  intermediate  bent  portion  (38) extending between the lower and upper portions, see fig 2; 
the upper portion extending forward of the intermediate bent portion toward a top side, fig 2; and the lower portion extending downward from the intermediate bent portion toward a bottom side, such that the upper portion and lower portion are disposed at an angle with respect to each other, fig 2, 
the top and bottom portions are substantially curved surfaces (see annotated fig 5 below).

    PNG
    media_image1.png
    360
    490
    media_image1.png
    Greyscale

Zafiropoulos lacks the blade support having a support thickness greater than 0.12 and less than 0.21 mm; and the inner face, at the intermediate bent portion, having a radius of curvature from 0.20 to 0.28 mm; and the top side and/or the bottom side having a radius of curvature that is greater than 0.065 and less than 0.13 millimeters (mm), as recited in claim 15 and claim 28, and the thickness being between 0.155 and 0.185 mm, as recited in Claim 16, and the thickness being 0.17 millimeters, as recited in Claim 17. Zafiropoulos also lacks the top side and the bottom side having a radius of curvature that are greater than 0.065 and less than 0.13 millimeters (mm), as recited in claim 32, or where the top and bottom side are substantially curved surfaces having a radius of curvature from 0.65 to 0.13 mm, as recited in claim 33. 
Regarding the radius of curvature of the bent portion, Gratsias discloses a razor having bent support portions, to which blades are attached, like the blades and supports of the razor of Zafiropoulos, and includes inner faces thereof at the intermediate bent portion thereof having a radius of curvature in the range of 0.20mm in the combined support and blade structure (par 0119, and fig 25-29), while Warrick discloses a razor having bent blade supports with inner faces, at the intermediate bent portion, having a similar radius of curvature from 0.20 to 0.28 mm (par 0038) in order to have a “sturdier overall blade structure and reduces the overall area of the curved portion” (par 0038).  
It would have been obvious to one of ordinary skill in the art to modify the support of Zafiropoulos to have the inner face, at the intermediate bent portion, have a radius of curvature of 0.20 mm which is in the claimed range, as taught by Gratsias in order have a “sturdier overall blade structure and reduces the overall area of the curved portion” as evidenced by Warrick.  Examiner notes, that while an artisan may not look to Warrick alone to modify the blade support of Zafiropoulos, because Zafiropoulos is directed to a combined blade with separate but connected support portion while Warrick is disclosed to a unitary blade and blade support, that the teachings of why a blade support is bent at a particular angle or with a particular curvature would be helpful to an artisan combining the bent supports of Zafiropoulos in view of the bent support of Gratsias, since the teachings of a bent support are equivalent to both structures and since Gratsias provides evidence that blade supports which are unitary (such as in Warrick) and which are combined (Such as in Gratsias and Zafiropoulos) can all have a radius of the bent portions of the support in the claimed radius range.  
Next regarding the thickness of the blade support, Warrick discloses that it is well-known that the thickness of a blade support is a function of providing an ability of said blades to withstand forces experienced during shaving a minimizing the space occupied by said blade. (par 0039).   Warrick also teaches that the blade supports thereof having a thickness T of 0.05-0.15 mm (par 0039) in order to reduce the thickness of the blade and “allow additional space between corresponding points on adjacent blades through which shaving hair and debris may be washed”. Thus, because Zafiropoulos, as modified, teaches that the size of the thickness of the blades depends on providing an ability of said blades to withstand forces experienced during shaving and minimizing the overall space occupied by the blade, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the thickness of the blades of Zafiropoulos as modified by Warrick to be in the range of 0.12- 0.185 mm, as required by claims 15 and 28, to be between 0.155 and 0.185 mm as required by claim 16, or 0.17 mm as required by claim 17, because discovering an optimum thickness would have been a mere design consideration based on providing an ability of said blades to withstand forces experienced during shaving while minimizing spacing.  Thus, it would have been obvious to one of ordinary skill in the art to modify Zafiropoulos to have the thickness of the blades be between 0.12- 0.185 mm, or 0.155-0.185 mm, or 0.17 mm.  Also, in view of the teachings of Warrick selecting within this range would lead to a reasonable expectation of success. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirements, since the modification merely requires the selection of a thickness of a blade, and since the combination of the teachings of Zafiropoulos and Warrick are evidence that the recited ranges are known in the art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and Warrick teaches that the thickness of a blade support is a result effective variable.  Thus, it would have been obvious to one of ordinary skill in the art to select a blade thickness between 0.12-0.185mm or 0.155-0.185 mm, or 0.17 mm in order to ensure providing an ability of said blades to withstand forces experienced during shaving as taught in Warrick.
As to the top side and/or the bottom side having a radius of curvature that is greater than 0.065 and less than 0.13 millimeters (mm), as recited in claim 15 and 28, or that are greater than 0.065 and less than 0.13 millimeters (mm), as recited in claim 32, or where the top and bottom side are substantially curved surfaces having a radius of curvature from 0.65 to 0.13 mm, as recited in claim 33, as noted above Zafiropoulos teaches that the top side and/or the bottom side are substantially curved surfaces having a radius of curvature. It would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warrick by having the top or bottom portions of the blade supports have a radius of curvature be between 0.065-0.13 mm (per claims 15 and 28) or that are greater than 0.065 and less than 0.13 millimeters (mm), as recited in claim 32, or where the top and bottom side are substantially curved surfaces having a radius of curvature from 0.65 to 0.13 mm, as recited in claim 33; since the changing of a shape of an element of an invention was held to be in the realm of design choice to one of ordinary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and MPEP 2144.04-IV.B. Further, the Applicant has not established any criticality to the particular radius of curvature of the top side and/or bottom side.
Also, the radius of curvature of between 0.065-0.13 mm, is within the realm of possibility of radii that would have been obvious to try to an artisan making the above modification.  As shown in annotated fig 5 above, the top and bottom portions of the Zafiropoulos supports are round, and are on a razor assembly.  Razor assemblies are known to fit in user’s hands and are recognized in the art to have lengths, widths and thicknesses in the range of millimeters.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a radius of the top or bottom of the curved supports include a radius of  0.065-0.13 mm through routine experimentation, since such a radius is within the limited range of available radii of blade supports whose dimensions are measured in millimeters, and it would have been obvious to such an artisan to try various radii with a finite number of possible radii of such curved portions with a reasonable expectation of success.

Claims 18, 20, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos in view of Gratsias as evidenced by Warrick.
Zafiropoulos as modified by Gratsias and Warrick discloses all the limitations of Claim 15 as discussed above.  
Modified  Zafiropoulos fails to disclose the inner face of the blade support has a groove disposed in the intermediate bent portion [claim 18] and the outer face of the blade support has a recess disposed in the intermediate bent portion [claim 20], and the outer face of the blade support has a recess disposed in the intermediate bent portion [Claim 30], and the inner face of the blade support has a groove disposed in the intermediate bent portion [claim 31].
Gratsias discloses a blade support assembly with a groove (fig 28, groove 50) disposed in the intermediate bent portion (fig 28) [per claim 18] and the outer face of the blade support having a recess (fig 28, recess 179) disposed in the intermediate bent portion (fig 28) [per claim 20], and the blade support assembly with the outer face of the blade support having a recess (fig 28, recess 179) disposed in the intermediate bent portion (fig 28) [per claim 30], and also Gratsias discloses a blade support assembly wherein the inner face of the blade support has a groove (fig 28, groove 50) disposed in the intermediate bent portion (fig 28) [per claim 31]  in order to make it possible to lengthen the upper portion of the support, which receives the razor blade without increasing the overall bulk of the head, par 0009-0010. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafiropoulos by having a groove disposed in the intermediate bent portion [claim 18] and the outer face of the blade support has a recess disposed in the intermediate bent portion [claim 20], and the outer face of the blade support has a recess disposed in the intermediate bent portion [Claim 30], and the inner face of the blade support has a groove disposed in the intermediate bent portion [claim 31] in order to make it possible to lengthen the upper portion of the support, which receives the razor blade without increasing the overall bulk of the head as  taught by Gratsias.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos in view of Gratsias and Warrick and in view of USPGPUB 20160361828, Xu.
Zafiropoulos as modified by Gratsias and Warrick discloses all the limitations of Claim 15 as discussed above. 
Modified Zafiropoulos lacks an angle formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 60 and 76 degrees.
Xu discloses a blade support assembly with an angle 18 formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 35 and 75 degrees (par 0047), in order to prevent breaking by having the angle be below a peak breaking angle (par 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafiropoulos by having the angle formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 60 and 76 degrees, in order to prevent breaking by having the angle be below a peak breaking angle, as taught by Xu.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos in view of Gratsias and Warrick and in view of USPGPUB 20070011880, Pennel.
Zafiropoulos as modified by Gratsias and Warrick discloses all the limitations of Claim 21 as discussed above. 
Modified Zafiropoulos lacks an angle formed between a razor blade; wherein the razor blade is fixed on the upper portion of the blade support by at least one welding spot [per claim 22] and wherein a portion of the lower face of the razor blade which is in contact with the blade support has a length of between 0.39 and 0.59 millimeters (mm) [per claim 23].
Pennel discloses a blade support assembly with a razor blade (fig 3, blade 28); wherein the razor blade is fixed on the upper portion of the blade support by at least one welding spot (410, see fig 7, and see par 0023) [per claim 22] and wherein a portion of the lower face of the razor blade which is in contact with the blade support has a length of between 0.39 and 0.59 millimeters (mm) (par 0023) [per claim 23] in order to  allow the blade/supports to “be reliably manufactured and [be] sufficiently compact to permit use in multi-blade razors, … while reducing spans and maintaining good rinsability” (par 0010 which is said to apply to all the embodiments of the Pennel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafiropoulos by having a razor blade, wherein the razor blade is fixed on the upper portion of the blade support by at least one welding spot [per claim 22] and wherein a portion of the lower face of the razor blade which is in contact with the blade support has a length of between 0.39 and 0.59 millimeters (mm) [per claim 23] in order to allow the blade/supports to “be reliably manufactured and [be] sufficiently compact to permit use in multi-blade razors, … while reducing spans and maintaining good rinsability” as taught by Pennel.
Response to Arguments
Applicant's arguments filed 5/16/21 have been fully considered and are persuasive.  Applicant argued that, in light of the evidence provided (see affidavit filed 7/13/21), one or ordinary skill in the art would not be motivated to modify the two-part blade support and blade structure of Zafiropoulos to have a radius of curvature that could be disposed in a unitary bent blade.  Examiner agrees with this, and accordingly, the rejection in view of Warrick alone has been removed.  However, a new rejection is made in view of Gratsias and as evidenced by the teachings of Warrick. 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724